In an action, inter alia, to recover damages for breach of an employment contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered January 12, 1998, as denied those branches of his motion to compel discovery which were to compel responses to Interrogatories 18, 19, 20, and 21.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court did not improvidently exercise its discretion by denying those branches of his motion which were to compel responses to Interrogatories 18, 19, 20, and 21. The challenged interrogatories seek information about whether complaints of sexual harassment were made against faculty members other than the plaintiff, and how those complaints were handled by the defendant college. This information is not “material and necessary” to the prosecution of the plaintiffs breach of employment contract claim, which is premised on the theory that the college violated the provisions of the faculty handbook by terminating him without “sufficient cause” (see, CPLR 3101 [a]; Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.